Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 FILED BY THE REGISTRANT o FILED BY A PARTY OTHER THAN THE REGISTRANT x Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 Osteotech, Inc. (Name of Registrant as Specified In Its Charter) Heartland Advisors, Inc. Spencer Capital Opportunity Fund, LP Spencer Capital Management, LLC Spencer Capital Partners, LLC Boston Avenue Capital LLC Gary L. Alexander Michelle Rachael Forrest Michael J. McConnell Kenneth H. Shubin Stein, M.D. (Name of Person(s) Filing Proxy Statement, if other than the Registrant) PAYMENT OF FILING FEE (CHECK THE APPROPRIATE BOX): x No fee required. o Fee computed on table below per Exchange Act Rule 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: H EARTLAND A DVISORS , I NC . S PENCER C APITAL O PPORTUNITY F UND , LP B OSTON A VENUE C APITAL LLC S PENCER C APITAL M ANAGEMENT , LLC S PENCER C APITAL P ARTNERS , LLC August 13, 2010 Dear fellow Osteotech, Inc. stockholder: The Concerned Osteotech Stockholders are once again requesting your support in the election of four new directors to the board of directors of Osteotech, Inc. at the 2010 Annual Meeting of Stockholders. We have outlined our concerns in two written communications that have been publicly filed with the Securities and Exchange Commission on August 4, 2010 and August 11, 2010. If you have not yet had the opportunity to read these materials, we strongly encourage you to do so. In addition, we are available to discuss our positions with you should you have any questions about our proposed board nominees, as well as our near-term and long-term operating and capitalization strategies for Osteotech. We have voting power over 4,137,855 shares, or approximately 22.8% of Osteotechs outstanding common stock. Our contact information can be found at the end of this letter. THE ANNUAL MEETING IS RAPIDLY APPROACHING Osteotechs 2010 Annual Meeting of Stockholders is fast approaching, please vote the enclosed WHITE proxy card as soon as possible to elect four experienced and committed industry and financial professionals to the Board of Osteotech We urge all stockholders to elect our director nominees on the enclosed WHITE proxy card today . Vote for much needed change at Osteotech by signing, dating and returning the enclosed WHITE proxy card. You may vote by telephone or internet if you own stock through a bank or broker. We urge you to discard any proxy materials you receive from Osteotech and vote only the WHITE proxy card. If you have already voted the proxy card provided by Osteotech , you have every right to change your vote by executing the enclosed WHITE proxy card. Only the latest dated proxy card returned will be counted. Your vote is extremely important, regardless of how many or how few shares you own. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, Okapi Partners LLC, toll-free at 1-877-274-8654 or Email: info@okapipartners.com . Thank you for your support. THE CONCERNED OSTEOTECH STOCKHOLDERS STRONGLY ADVISE ALL STOCKHOLDERS OF THE COMPANY TO READ THE DEFINITIVE PROXY STATEMENT, DATED AUGUST 4, 2010, BECAUSE IT CONTAINS IMPORTANT INFORMATION, INCLUDING INFORMATION RELATING TO THE PARTICIPANTS IN THIS SOLICITATION. SUCH DEFINITIVE PROXY STATEMENT IS AVAILABLE AT NO CHARGE ON THE SEC'S WEBSITE AT HTTP://WWW.SEC.GOV . IN ADDITION, THE PARTICIPANTS IN THE SOLICITATION
